DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 3/14/2022, have been reviewed and considered.  Claims 1, 15 and 17 have been amended, claims 18-20 have been canceled and claims 21-23 have been added.  Therefore, claims 1-17 and 21-23 are currently pending.  Applicant’s amendment to the independent claims is considered sufficient in overcoming the 35 U.S.C. 102(a)(1) rejection by RODBERG (US 2011/0049200) and any associated rejections as presented in the previous Office Action.  Even though the 35 U.S.C. 102(a)(1) rejection by RODBERG has been overcome, it has been found that matters relating to ornamentation only (i.e. aesthetic design changes) which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Since the “image” including the “segments” as claimed fails to disclose any mechanical function (i.e. different than a normal or conventional hanger “hook”), the image and the “segments” related thereto are considered matters relating solely to ornamentation and thus the claims can be rejected under 35 U.S.C. 103 by RODBERG for the same reasons as discussed in the previous Office Action.  Regardless, an updated search based on the applicant’s amendment, has prompted a new 35 U.S.C. 102(a)(1) rejection under KIRSCH (US D143,829).  This Office Action is considered a Final Rejection.      

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations "The themed hanger", “the character” and “the hook portion” in lines 1-2 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Is claim 22 meant to be dependent from claim 21?  If so, a dependency statement is needed.  For the purpose of the prior art rejection(s) below, claim 22 will be considered dependent from claim 21.
Claim 23 recites the limitations "The themed hanger", “the character” (multiple occurrences), “the hook portion” (multiple occurrences), “the hook opening side” and “the outer side of the hook portion” in lines 1-5 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Is claim 23 meant to be dependent from claim 21?  If so, a dependency statement is needed.  For the purpose of the prior art rejection(s) below, claim 23 will be considered dependent from claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15-17 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIRSCH (US D143,829).
Regarding claims 1, KIRSCH discloses an apparatus (Fig. 1) comprising a length, a height, and a width, wherein the width is substantially uniform (Fig. 2) throughout the apparatus; a hook portion (1; refer to annotated figure below) located at a top of the apparatus and formed as a solid material (Figures 1-2), the hook portion (1) comprising a hook portion height, a hook portion length, an outer side, a bend (3; refer to annotated figure below) and a base (4; refer to annotated figure below); a hook opening (5; refer to annotated figure below) located on an edge of the hook portion (1); a body (2; refer to annotated figure below) extending from below the hook portion (1) configured to hang an article, the solidly formed body (2) having a body length and a body height; wherein the outline comprises: an image (Fig. 1; “animal”) defined by edges of a perimeter of the hook portion (1) which extends substantially throughout the hook portion height and hook portion length, and the image comprising: a segment (8; refer to annotated figure below) representing part of the image along an outer side edge perimeter of the hook portion (1) which protrudes divergently (thickness thereof) from the bend (3) of the hook portion; or a segment (6; refer to annotated figure below) representing part of the image along the outer side edge perimeter, near the base (4) of the hook portion (1) which protrudes out from the bend (3) to extend a distance lengthwise past a cusp of the bend; such that the edges of the perimeter of the hook portion (1) match a silhouette of the image (Fig. 1); and the hook portion length is less than the body length (Fig. 1) (please refer to annotated figure below in relation to all reference characters).

    PNG
    media_image1.png
    476
    861
    media_image1.png
    Greyscale


 
	Regarding claims 2 and 3, note that the image of KIRSCH has design elements (eye, ears, mouth, lines, etc.) located on both the surface of the hook portion (1) and the surface of the body (2) as shown in figure 1 and the annotated figure above.
Claims 15 and 17 are also rejected under 35 U.S.C. 102(a)(1) by KIRSCH for the reasons addressed above.  Additionally, note that segment/protrusion (6; “ear”) of KIRSCH is tangential to a curvature of the bend (3) of the hook portion (1) and is located near the base (4) and extends lengthwise past a cusp of the bend (3) as shown in figure 1 and the annotated figure above. 
Regarding claim 16, KIRSCH discloses surfaces on the body (2) beneath the upperside of the body comprising design features (mouth, nose, etc.) consistent with and completing the silhouette of the image on the hook portion (1) (Figure 1 and annotated figure above).
Claims 21-23 are also rejected under 35 U.S.C. 102(a)(1) by KIRSCH for the reasons addressed above and based on the image features as shown in figure 1.  Note the second protrusion (7; “neck”) on the edges of the hook opening (5) side (Figure 1 and the annotated figure above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRSCH (US D143,829) in view of BENNETT (US 3,194,458).
Regarding claim 4, KIRSCH discloses a hanger apparatus including a body as discussed above.  However, KIRSCH fails to disclose an upperside of the body including at least one notch.  BENNETT discloses a hanger apparatus comprising a body wherein an upperside of the body includes at least one notch (20) in order to hold a garment with straps (Fig. 2).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided an upperside of the body of KIRSCH with at least one notch, in light of the teachings of BENNETT, in order to hold a garment with straps from the hanger apparatus.  For future reference, also refer to RODBERG (US 2011/0049200) which discloses notches on a upperside of the hanger body for maintaining a shirt on the hanger (para 0025) (Fig. 2).  
Regarding claim 13, KIRSCH discloses a hanger apparatus as claimed.  However, since KIRSCH is a Design Patent, KIRSCH is silent regarding the material of the apparatus.  The use of materials such as plastic, acrylic, wood and metal within the garment hanger art is considered old and known in order to create a hanger that is durable, strong, and cost-effective.  Regardless, BENNETT teaches a hanger apparatus comprising a material of plastic or wood (col. 2, lines 35-37) (fig. 2).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have made the hanger apparatus of KIRSCH with one of a plastic material or wood material, in light of the teachings of BENNETT, in order to produce a hanger apparatus that is durable, strong and cost-effective.    
Regarding claim 14, the claim is directed to product-by-process claim language.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the end product of KIRSCH in view of BENNETT is the same as the product as claimed; a hanger apparatus of plastic or wood.  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRSCH (US D143,829) in view of ZECHINI (US 2015/0028066).
KIRSCH discloses a hanger apparatus as discussed previously.  However, KIRSCH fails to disclose the apparatus comprising a horizontal bar, an opening and at least one clip as claimed.  ZECHINI discloses a hanger apparatus (1) including a body (2, 6a, 6b) comprising a horizontal bar (8) with at least one clip (12) wherein an opening (defined/surrounded by 6a, 6b and 2) is defined along a body length and body height (Figures 1-2).  ZECHINI teaches all of the horizontal bar, opening and at least one clip in order to allow the hanger to hold pants therefrom.  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the body of the hanger apparatus of KIRSCH with a horizontal bar, opening, and at least one clip, in light of the teachings of ZECHINI, in order to allow the hanger apparatus to hold a pair of pants therefrom.  For future reference also note GREINER (US 7,182,231) in relation to incorporating a horizontal bar (including opening and clips) to a hanger body as shown in figures 7-18.     

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRSCH (US D143,829) in view of KR 101901613.
KIRSCH discloses a hanger apparatus as discussed above.  However, KIRSCH fails to disclose motion technology for interacting with a user.  ‘613 teaches a hanger apparatus with motion technology [for interacting with a user] in the form of a sensor unit that includes a proximity sensor, an illumination sensor, a touch sensor, a motion sensor, a thermal sensor and a distance sensor (Specification) (capable of functioning to detect movement, sound and light).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger apparatus of KIRSCH with the motion technology of ‘613 in order to provide a means to properly orient the hanger in relationship with a user. 

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that all the prior art cited on the attached PTO-892, but not discussed within the rejections above, are disclosing an “image” being incorporated into at least the hook structure of a hanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732